Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 06/17/2021 has been entered. Claims 1, 4, 5, 6, 11 and 12 have been amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/17/2021, have been fully considered and are persuasive. The previous all objections and rejections have been withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gary Harkcom, internet communication attached, on 11/08/2021.

The application has been amended as follows:
1. (Currently Amended) A vehicle information collection system, comprising: 
a vehicle information collection device configured to collect a log representing a record about an operation of an in-vehicle computer mounted on a vehicle, wherein the in-vehicle computer further comprises an interface configured to communicate with the vehicle information collection device, and 
an encryption processor configured to generate a message authentication code about the log of the in-vehicle computer using a signature key and to generate an encrypted log by encrypting the log using an encryption key, thus transmitting the encrypted log annotated with the message authentication code to the vehicle information collection device via the interface, 
wherein the vehicle information collection device further comprises 
a vehicle interface configured to communicate with the in-vehicle computer to receive the encrypted log annotated with the message authentication code,
a key generator configured to generate the signature key using a master key, an identifier of the in-vehicle computer, and a first value determined in advance and the encryption key using the master key, the identifier of the in-vehicle computer, and a second value determined in advance, 
an encryption processor configured to decrypt the encrypted log using the encryption key and to verify the message authentication code annotated to the encrypted log from the in-vehicle computer using the signature key, wherein the encryption processor is configured to generate a secondary message authentication code using the signature key with respect to the log decrypted from the encrypted log, and a storage media configured to store the log decrypted from the encrypted log when the message authentication code matches the secondary message authentication code.
2. (Cancelled)
3. (Cancelled) 
4. (Cancelled) 
5. (Currently Amended) A vehicle information collection device, comprising: a vehicle interface configured to communicate with an in-vehicle computer mounted on a vehicle to receive a message authentication code and an encrypted log produced by encrypting a log using an encryption key representing a record about an operation of the in-vehicle computer, and a processor configured to execute instructions stored on a memory, thus implementing: 
generating a signature key using a master key, an identifier of the in-vehicle computer, and a first value determined in advance and the encryption key using the master key, the identifier of the in-vehicle computer, and a second value determined in advance; 
decrypting the encrypted log from the in-vehicle computer using the encryption key and to verify the message authentication code annotated to the encrypted log from the in-vehicle computer using the signature key; 
generating a secondary message authentication code using the signature key with respect to the log decrypted from the encrypted log; and 
storing the log decrypted from the encrypted log when the message authentication code matches the secondary message authentication code.  
6. (Currently Amended) A vehicle information collection method adapted to a vehicle information collection device and an in-vehicle computer mounted on a vehicle, comprising: 

generating an encrypted log by encrypting the log using an encryption key; 
transmitting by the in-vehicle computer the encrypted log annotated with the message authentication code to the vehicle information collection device; 
receiving by the vehicle information collection device the encrypted log annotated with the message authentication code from the in-vehicle computer; 
generating by the vehicle information collection device the signature key using a master key, an identifier of the in-vehicle, and a first value determined in advance and the encryption key using the master key, the identifier of the in-vehicle computer, and a second value determined in advance; 
decrypting by the vehicle collection device the encrypted log using the encryption key; 
verifying by the vehicle collection device the message authentication code annotated to the encrypted log from the in-vehicle computer using the signature key; 
generating a secondary message authentication code using the signature key with respect to the log decrypted from the encrypted log; and 
storing by the vehicle information collection device the log decrypted from the encrypted log when the message authentication code matches the secondary message authentication code on a storage media.  
9. (Cancelled)
10. (Cancelled)
11. (Cancelled)
12. (Currently Amended) A non-transitory computer-readable storage medium having a stored computer program causing a computer to implement: 

generating the signature key using a master key, an identifier of the in-vehicle computer, and a first value determined in advance and the encryption key using the master key, the identifier of the in-vehicle computer, and a second value and determined in advance; 
decrypting the encrypted log using the encryption key;
verifying the message authentication code annotated to the encrypted log from the in- vehicle computer using the signature key; 
generating a secondary message authentication code using the signature key with respect to the log decrypted from the encrypted log; and
storing the log decrypted from the encrypted log on a storage media when the message authentication code matches the secondary message authentication code.  
13. (Cancelled)
Allowable Subject Matter
Claims 1, 5, 6 and 12 are allowed.
Applicant’s remarks filed on 06/17/2021, are persuasive as applicant's reply makes evident the reason for allowance and satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's remarks in the Amendment filed on 06/17/2021 point out the reasons for claims which are patentable over the prior art of record. However, the amended claims, filed 06/17/2021, did not explicitly present the concept of “verification using two MACs as shown in Fig. 5 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached campus 9:00 AM- 5:00 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Michael Simitoski/Primary Examiner, Art Unit 2493